Citation Nr: 1446572	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  07-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue was previously remanded by the Board in September 2006 and September 2011 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back condition.  
  
As noted above, the Board remanded this claim in September 2011 for further development, specifically to provide the Veteran an opportunity to identify outstanding treatment records and provide necessary authorizations, obtain outstanding records and provide an appropriate VA examination.

Updated VA treatment records were associated with the claims file, the Veteran was afforded a VA examination in November 2011 and outstanding private and Naval Hospital records were associated with the claims file.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's service treatment records show that he was diagnosed with cervical/thoracic strain in August 1992 after presenting with neck/back pain with throbbing.   Cervical/thoracic strain was diagnosed.  

During a November 2011 VA examination, in addition to osteoarthritis of the cervical spine, the Veteran was diagnosed with thoracic strain and thoracic spine scoliosis.  With respect to the thoracic spine strain, the examiner could not provide a medical opinion without resorting to mere speculation regarding the Veteran's diagnosed thoracic strain.  The examiner noted that there was "no objective data to support a more definitive diagnosis."  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the Board finds a VA addendum opinion is necessary to address the etiology of the Veteran's thoracic strain, if any.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that such a medical opinion is adequate when it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability).

Furthermore, it is unclear if the thoracic spine strain noted on examination in 2011 is a separate and distinct disability or is a manifestation of the Veterans' thoracic spine scoliosis which was thought to have been congenital.  

While an addendum opinion was obtained by the RO in June 2012, the addendum appears to focus on the Veteran's claimed neck condition rather than his claimed thoracic spine condition.  Thus, further examination is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the Gainesville/Jacksonville VAMC beyond October 2011.

2.  Forward the Veteran's claims folder to an appropriate VA examiner for review of the file.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The VA examiner's attention is directed to the November 2011 and June 2012 examination reports and the April 2007 private physician letter regarding the Veteran's back condition.  

Upon review of the claims file and updated treatment records, the examiner should respond to the following:

(a)  Identify any currently diagnosed thoracic or lumbar back condition.  In doing so, the VA examiner should address any conflicting medical evidence of record. 

(b)  For any currently diagnosed thoracic or lumbar back condition, is at least as likely as not that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  

In offering this opinion, please consider the documented treatment during service, to include a fracture clavicle, soft tissue injury/paraspinal muscle spasm, cervical/thoracic strain, as well as the Veteran's statements as to the timing of his chronic symptoms.  

(c)  For the Veteran's diagnosed scoliosis, is it at least as likely as not (probability of 50% or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Or, was the increase in severity due to the natural progress of the disorder?  

In addressing this inquiry, the examiner should indicate whether the thoracic strain diagnosed during the November 2011 represents a manifestation of the Veteran's thoracic scoliosis or is a manifestation of a separate and distinct disability.  

A clear and complete rationale (explanation) shall be provided for any opinion(s) provided.  If an opinion cannot be provided without resort to mere speculation, the rationale should include an explanation of why this is so, to specifically include an indication of whether this is because more information is needed, because information that cannot be obtained is needed, because the limits of current medical knowledge have been exhausted, or for some other reason.

3.  After completing the above, readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



